DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 1/24/22 has been accepted and entered.  Accordingly, Claims 1-3, 10-12, and 14-16 have been amended.  
Claims 6, 13, and 19 are cancelled. 
Claims 1-5, 7-12, 14-18, and 20 are pending in this application. 
In view of the amendment, the previous rejection to claim 7 under 35 U.S.C. 112(b) is withdrawn.  Further, with the amendment incorporating noted allowable subject matter of canceled claims, i.e., “wherein the TSN profile information includes an identifier of the data steam, a MAC address of each relay node in the vehicle network, information regarding an interface of each relay node in the vehicle network, and information regarding a bandwidth reserved in each relay node” (claims 1, 10, 14), the previous rejections to claims 1-5, 7-12, 14-18, and 20 under 35 U.S.C. 103 are withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-12, 14-18, and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicants amendments, i.e., “wherein the TSN profile information includes an identifier of the data steam, a MAC address of each relay node in the vehicle network, information regarding an interface of each relay node in the vehicle network, and information regarding a bandwidth reserved in each relay node” (claims 1, 10, 14) have overcome the cited prior art. An updated search has been performed and 

Olsen (U.S. Patent Application Publication No. 2014/0022938), which is directed to quality of service for streams over multiple audio video bridging networks; and teaches that a network node receives the INVITE message from a talker; INVITE message includes information identifying QoS parameters such as a requested bandwidth to be reserved for transmission of the data streams over the network path; network node determines whether sufficient bandwidth is available for transmission of the data stream identified in the INVITE message; after reserving the requested bandwidth, the network node sends a layer 2 ready message to the talker; 
Mehmedagic (U.S. Patent Application Publication No. 2019/0253339, which is directed to time-sensitive software defined networking; and teaches that a time-sensitive network is one of the major set of technologies driving fully deterministic real time communication (par [0082]); time-sensitive multi-path routing module can be provided for centralized calculation of the most efficient paths for routing (par [0104]); network paths are evaluated based on a load based cost; whether the data packet is time-sensitive can be determined based on information received from the source device (par [0126]); network configuration information indicative of time-sensitivity characteristic can be included in a stream reservation protocol talker advertise message (par [0126]); 
LI et al. (U.S. Patent Application Publication No. 2021/0112001), which is directed to communication method and communication apparatus; and teaches CNC network element manages a switching node in the TSN network, for example, maintains a topology of the TSN network (par [0101]); 
Terazawa et al. (U.S. Patent Application Publication No. 2020/0145293), which is directed to network monitor, network monitoring method, and recording medium storing program; and teaches a network monitor in the in-vehicle network of the vehicle; repeater is one of the ECUs constituting the in-
Cao et al. (WO 2020/035130), which is directed to time-aware quality of service in communication systems; and teaches a 5G TSN QoS profile (FIG. 11). 

None of these references, taken alone or in any reasonable combination, teach the claims as amended, “wherein the TSN profile information includes an identifier of the data steam, a MAC address of each relay node in the vehicle network, information regarding an interface of each relay node in the vehicle network, and information regarding a bandwidth reserved in each relay node” (claims 1, 10, 14) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414